Case 2:15-cv-04431-SRC-CLW Document 429 Filed 03/25/19 Page 1 of 1 PageID: 25343
                                                                                  ONE RIVERFRONT PLAZA
                                                                                  1037 Raymond Blvd., Suite 600
                                                                                  Newark, NJ 07102
                                                                                  T: 973.757.1100
                                                                                  F: 973.757.1090
                                                                                  WALSH.LAW


  Liza M. Walsh
  Direct Dial: (973) 757‐1101
  lwalsh@walsh.law

                                                 March 25, 2019
  VIA ECF AND USPS
  Honorable Stanley R. Chesler, U.S.D.J.
  United States District Court, District of New Jersey
  Frank R. Lautenberg U.S. Post Office & Courthouse
  2 Federal Square
  Newark, New Jersey 07101


          Re:      Mondis Technology Ltd. v. LG Electronics Inc., et al.,
                   Civil Action No. 15‐4431
  Dear Judge Chesler:

           This firm, together with Fish & Richardson P.C., represents Defendants LG Electronics Inc. and LG
  Electronics U.S.A., Inc. (collectively, “LG”) in the above‐captioned litigation. On behalf of LG and Plaintiffs
  (collectively, “the Parties”), enclosed for Your Honor’s consideration is an updated version of the
  proposed Order, which was originally filed on March 11, 2019 (DE No. 405‐1), memorializing Your
  Honor’s rulings on the Parties’ Motions in Limine. The updated version of the proposed Order filed
  today includes the Parties’ agreement on LG’s Motion in Limine No. 2. If the proposed form of order is
  acceptable to Your Honor, the Parties respectfully request that it be executed and entered on the
  docket.

         As always, we thank the Court for its attention to this matter, and remain available should Your
  Honor or Your Honor’s staff require anything further.

                                                     Respectfully submitted,

                                                     s/ Liza M. Walsh

                                                     Liza M. Walsh

  LMW/mh
  cc:  All Counsel of Record via ECF and Email
